ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding him guilty of one count of murder in the first degree, in violation of Section 565.020 RSMo (1994), one count of assault in the first degree, in violation of Section 565.050.2 RSMo (1994), and two counts of armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court sentenced defendant to life imprisonment without parole on the murder count, life imprisonment on each armed criminal action count, and fifteen years imprisonment on the assault count, each sentence to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).